Order entered April 9, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00872-CV

                 IN THE INTEREST OF L.M.C AND E.H.C., CHILDREN

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-54113-2010

                                         ORDER
       Before the Court is appellant’s April 7, 2014 motion for an extension of time to file a

brief or writ of mandamus. We GRANT the motion to the extent that appellant shall file his

brief on or before May 9, 2014.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE